DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on March 1, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 16, 18, 22, and 28.  
Claims 16-30 remain pending in this application.  
The rejection of claim 28 under 35 USC 112, second paragraph, set forth in the previous Office Action is withdrawn in response to applicant’s amendment.  
The objection to claims 18 and 19 are withdrawn in response to applicant’s amendment.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 16-18, 21 and 22-24, 27, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the patent issued to Smith (PN. 5,729,367).
Claim 16 has been amended to necessitate the new grounds of rejection.  
Smith teaches an illumination arrangement for an automotive or vehicle that implicitly includes a method for generating image effects in an interior or outside of the vehicle wherein the method comprises the step of generating a first optical reference wave field from a first light source (61, Figures 3-7), the step of directing the first optical reference wave field toward a multiple image multiplexed holographic display serves as the optical image storage device, have a first irradiating surface (115), and radiating the first optical reference wave field into the first irradiating surface as the at least one irradiation surface of the optical image storage device, the step of transforming the first optical reference wave field into a first image wave field via a multiple image hologram structure (113) serves as the at least one homorganic layer of the optical image storage device, and the step of emitting the first image wave field from the multiple image hologram structure at an emission side, (111a, please see Figure 5).   Smith teaches that the first irradiation surface (115) that is irradiated by the first optical reference wave field and the emission side (111a) that emits the first image wave field are angularly offset from one another, (please see Figures 3 and 5).  The angular offset serves as the first angular offset.  Smith also teaches an optical coupler (50) serves as the device for directing the first optical reference wave field toward the optical image storage device or the multiple image multiplexed holographic display.  
Claim 16 has been amended to include the phrase “guiding the optical reference wave field inside the optical storage device by reflection at inner boundary surface thereof and partly radiating the optical reference wave field, at least sectionally, though an inner boundary surface 
Claim 22 has been amended to include the phrase “a first inner boundary surface and a second inner boundary surface facing towards said at least one holographic layer of diffractive optical layer”.  Claim 22 has been amended to include the phrase “said optical storage device being configured to guide the first optical reference wave field by reflection at said first and second inner boundary surfaces; and wherein said second inner boundary surface facing said at least one holographic layer or diffractive optical layer of the optical storage device is at least partly translucent at least om section thereof”.  
Smith, as shown in Figure 5, the optical reference wave field is guided inside the optical storage device or the transparent light pipe (111) by total internal reflection at inner boundary surfaces thereof and partly radiating the optical reference wave field at least sectionally through an inner boundary surface of the optical storage device that faces at least one holographic layer (113) of the optical storage device, (please see Figure 5).   Smith teaches that the transparent light pipe (111) has a first inner boundary surface (111b) and a second inner boundary surface (111a) wherein the second inner boundary surface facing the holographic layer (113).  The light pipe is a transparent light pipe (please see column 2, line 10), which means the light pipe or the optical storage device is at least partly translucent.  
With regard to claim 17, Smith teaches that via the multiple image multiplexed display a first optical reference wave field and a second optical reference wave field are generated (please see Figure 3).  The first optical reference wave field is irradiated into the first irradiation surface (115) and irradiating the second optical reference wave field into a second irradiation surface in the optical image storage device, (please see Figure 3).  The method further comprises the step of 
With regard to claim 18, Smith teaches that the first irradiation surface and the emission side are offset by a first angular offset, (please see Figures 3 and 5).  The method further comprises the step of generating a second optical reference wave field and irradiation the second optical reference wave field onto a second irradiation surface and wherein the second irradiation surface and the emission side forms a shared outcoupling side and are angularly offset by a second angular offset, (please see Figure 3).  
With regard to claim 21, as shown in Figure 5, Smith teaches a multiple image  multiplexed holographic display comprises at least a light pipe (111) serves as the first substrate layer having a first irradiation surface and a second irradiation surface.  
With regard to claim 23, Smith teaches the illumination arrangement further comprising at least a second light source (61, Figure 3) for generating a second optical reference wave field and the multiple image multiplexed holographic display additionally having a second irradiation surface and being configured to transform the first and second optical reference wave fields into the first image wave field or into different image wave fields.  
With regard to claim 24, Smith teaches that the first angular offset formed between the first irradiation surface and the emission side, and the multiple image multiplexed holographic display has a second irradiation surface such that a second angular offset is formed between the second irradiation surface and the emission side.  The emission side serves as a shared emission side.  

With regard to claim 30, Smith teaches that the illumination arrangement is for an automotive or vehicle, (please see column 1, lines 10-15).  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 and 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of the patent issued to Koie et al (PN. 5,634,708).
Claim 28 has been amended to necessitate the new grounds of rejection.  
The method and for generating image and the illumination arrangement for a vehicle taught by Smith as described claims 16 and 22 has met all the limitations of the claims.  
With regard to claims 19 and 25, Smith teaches that the first irradiation surface and the mission surface are offset by a first angular offset, (please see Figures 3 and 5).  Smith further Koie et al in the same field of endeavor teaches an illumination arrangement for an automobile wherein the irradiation surface and the emission side are oriented parallel to one another, (please see Figures 2 and 14).  It would then have been obvious to one skilled in the art to apply the teachings of Koie to alternatively have the second light source to generate a second optical reference wave field onto a second irradiation surface that is parallel to the emission side for the benefit of utilizing different light source arrangement to generate the second image wave field.  
With regard to claims 20 and 26, Smith teaches that the first and second reference wave fields are influenced by a collimating optics unit, (50, Figures 6 and 7) and a light guide (111, Figure 5).  
With regard to claim 28, Smith teaches that the multiple image multiplexed holographic display comprises at least a first substrate layer (111, Figure 5) having the first irradiation surface and the second irradiation surface.  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of the patent issued to Hotta (PN. 5,711,592).
The illumination arrangement for a vehicle taught by Smith as described claim 22 has met all the limitations of the claims.  
With regard to claim 29, Smith teaches that the illumination arrangement comprises a first substrate layer (111, Figure 5) comprises the first irradiation surface.  This reference Hotta in the same field of endeavor teaches an illumination arrangement comprises a holographic layer (42, Figure 8) that is interposed between a first substrate layer (43) with a first irradiation surface and a second substrate (41).  It would then have been obvious to one skilled in the art to apply the teachings of Hotta to modify the illumination arrangement to include a second substrate for the benefit of allowing additional optical element may be included in the display to enhance the viewing.  
Response to Arguments
Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments that the cited Smith reference comprises multiple holograms, the applicant is respectfully noted that the number of the holograms is not part of the limitations of the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the number of the holograms) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, one skilled in the art must have the basic knowledge that in order to allow light incident at the hologram layer at different incident angles, the hologram layer must implicitly have multiple holograms.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/          	Primary Examiner, Art Unit 2872